Citation Nr: 0110488	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-10 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable evaluation for a scar of the 
right lower leg.

2.  Entitlement to a compensable evaluation for a right long 
metacarpal boss.

3.  Entitlement to an increased evaluation for arthritis of 
the right wrist, currently evaluated as 10 percent disabling.

4.  Entitlement to an initial evaluation in excess of 10 
percent for numbness of the right lower leg.

5.  Entitlement to service connection for bilateral pes 
planus.

6.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1991 to July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  

The veteran's claims on appeal also initially included 
entitlement to service connection for a respiratory disorder, 
due to an undiagnosed illness; and whether new and material 
evidence had been submitted to reopen a claim for service 
connection for a lung disorder.  However, in a June 2000 
rating decision, the RO granted entitlement to service 
connection for asthma.  As such, the Board is satisfied that 
the two service connection claims regarding a respiratory 
disorder have been granted, and these matters are no longer 
on appeal.

The claim of entitlement to a compensable evaluation for a 
scar of the right lower leg is addressed in the REASONS AND 
BASES section of this decision.  The remaining claims are 
addressed in the REMAND section of this decision.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's scar of the right lower leg is not tender 
or painful, but there is evidence showing that there is no 
sensation in the area of the scar.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for a scar of the 
right lower leg have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 
7803-7805 (2000); The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claim of entitlement to a compensable evaluation 
for a scar of the right lower leg and that no further 
assistance is required in order to comply with the VA's 
statutory duty to assist him in developing the facts 
pertinent to his claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  Specifically, the veteran has been afforded a 
comprehensive VA examination in conjunction with this claim.  
While the RO, in the February 2000 Statement of the Case, 
informed the veteran of the type of evidence needed to 
substantiate his claim, the veteran has not notified the RO 
of any additional medical evidence regarding this matter.

In an August 1996 rating decision, the RO granted service 
connection for a right lower leg scar on the basis of in-
service evidence showing that the veteran underwent an 
incision and drainage of an abscess site on the right lower 
leg in August 1984.  A zero percent evaluation was assigned, 
effective from July 1995.  This evaluation has since remained 
in effect and is at issue in this case.

The veteran underwent a VA scars examination in October 1999.  
This examination revealed an oval-shaped white scar on the 
anterior surface of the right leg.  The scar was one 
centimeter in width and 2.5 centimeters in the longest 
diameter.  Although the scar was slightly depressed, it was 
not tender to touch.  There was no sensation over the area of 
the scar, although there was no loss of sensation in the skin 
around the scar and no diminished sensation in the feet or in 
the thigh.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000).  In cases where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2000).

In evaluating this scar, the Board has considered 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803-7805 (2000).  Under Diagnostic 
Code 7803, a maximum 10 percent evaluation is in order for a 
superficial scar that is poorly nourished, with repeated 
ulceration.  Under Diagnostic Code 7804, a superficial scar 
that is tender or painful on objective demonstration warrants 
a maximum evaluation of 10 percent.  Diagnostic Code 7805 
allows for an evaluation of a scar on the basis of limitation 
of functioning of the part affected.

Here, the veteran's October 1999 VA scars examination 
revealed no evidence of poor nourishment, repeated 
ulceration, tenderness, pain, or limitation of functioning as 
a result of the right leg scar.  However, no sensation was 
noted over the veteran's right leg scar, which was also found 
to be depressed.  The Board finds that this absence of 
sensation is, in essence, analogous to tenderness in terms of 
severity.  Therefore, and after resolving all doubt in the 
veteran's favor, the Board finds that a 10 percent 
evaluation, but not more, is warranted for the veteran's 
right leg scar under Diagnostic Code 7804.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)). 

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected scar of the right lower leg has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to a 10 percent evaluation for a scar of the 
right lower leg is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5107(a) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. at 312-
13.  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claim.  Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992). 

While the veteran has been examined in regard to his service-
connected right long metacarpal boss, arthritis of the right 
wrist, and numbness of the right lower leg, the examination 
reports addressing these disabilities are incomplete.  
Although the veteran's October 1999 VA hand, thumb, and 
fingers examination revealed pain with Phalen's test, the 
examination report does not indicate whether range of motion 
testing of the right hand and right wrist revealed painful 
motion or functional loss due to pain.  See 38 C.F.R. 
§§ 4.40, 4.45 (2000).  Similarly, the October 1999 VA 
peripheral nerves examination did not address the presence 
and extent of paralysis in the right lower leg.  

The Board also observes that, to date, the veteran has not 
been examined in conjunction with his claims for service 
connection for bilateral pes planus, headaches, and fatigue.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
examination, with an appropriate 
examiner, to determine the nature and 
extent of his right metacarpal boss, 
arthritis of the right wrist, and 
numbness of the right lower leg, as well 
as the nature, extent, and etiology of 
his claimed bilateral pes planus, 
headaches, and fatigue.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All necessary 
tests and studies should be performed.  
Specifically, the examiner should comment 
on whether, and to what extent, the 
veteran's right metacarpal boss and 
arthritis of the right wrist are 
productive of painful motion and/or 
functional loss due to pain.  Also, the 
examiner should describe the degree of 
incomplete or complete paralysis in the 
area of the right lower leg.  As to the 
claim for service connection for 
bilateral pes planus, the examiner should 
indicate whether this disability clearly 
and unmistakably preexisted service; if 
so, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the preexisting 
disorder worsened during service.  If the 
veteran is diagnosed with bilateral pes 
planus, but this disorder is not found to 
have clearly and unmistakably preexisted 
service, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that this disorder was 
incurred as a result of service.  
Finally, the examiner should indicate 
whether the veteran's claimed headaches 
and fatigue are (1) attributable to a 
known diagnosis, and (2) at least as 
likely as not etiologically related to 
service.  If deemed necessary, multiple 
examinations may be conducted; the Board 
leaves this matter to the discretion of 
the examiner(s).  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report (or reports).

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to a compensable evaluation 
for a right long metacarpal boss; 
entitlement to an increased evaluation 
for arthritis of the right wrist; 
entitlement to an initial evaluation in 
excess of 10 percent for numbness of the 
right lower leg; entitlement to service 
connection for bilateral pes planus; 
entitlement to service connection for 
headaches, to include as due to an 
undiagnosed illness; and entitlement to 
service connection for fatigue, to 
include as due to an undiagnosed illness.  
If the determination of any of these 
claims remains adverse to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



